Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.  The following is the examiner’s statement of reasons for allowance: 
The prior arts do not teach or render obvious the invention as recited in the independent claims.  More specifically, the prior arts do not teach the limitations of:

…labelling, by a pre-trained disease prediction model, the sampled parameters as one of favorable or unfavorable for the one or more diseases based on heuristic thresholds associated thereof, the pre-trained disease prediction model being a linear classifier or a non-linear classifier depending on number of feature vectors comprising the sampled parameters and data points thereof; 
analyzing change in label of the sampled parameters over a first time period, by an analyzer, to identify a valid change in label, the first time period being dependent on at least one of the sampled parameters, an associated crop or an associated disease under consideration, the step of analyzing comprising: 
computing weighted moving average (WMA) of the data points sampled for the first time period, wherein a new data point is given a higher weight compared to an earlier data point; 
computing a standard deviation (std) of the data points used for computing the WMA; 
if a data point lies beyond the WMA.+-.k*std, the data point is an outlier and does not contribute to the valid change in label, where k is a pre-defined multiplier to configure the range WMA.+-.std depending on the sampled parameter; and 
if a data point lies within the WMA.+-.k*std, the data point contributes to the valid change in label; 
adapting the current sampling rate based on the identified valid change in label by a sampling rate controller wherein the step of adapting the current sampling rate comprises: 
maintaining the current sampling rate if there is no valid change in label of the sampled parameters; 
checking a confidence level of the label for each of the data points contributing to the valid change in label for a second time period, wherein the second time period is based on minimum time taken to revert a trend of change in the data points associated with a sampled parameter; and 
reducing the current sampling rate if the valid change in label results in the unfavorable label; or 
increasing the current sampling rate if the valid change in label results in the favorable label…

…, when taken in the context of the claim as a whole.

2.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762
 



/Andy Ho/
Primary Examiner
Art Unit 2194